Title: To Alexander Hamilton from Jonathan Cass, 13 May 1800
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware May 13th 1800
          
          Lieutenant Blake is fixed in his resolution of resigning his appointment in the first Regt. of Infantry, and has already obtained the birth of a midshipman onboard Captain Truxons Ship now lying at New York, and is making arrangements to repair immediately to that place, previous to which he is obliged, by orders received from the P.M. General, to draw from the hands of the Recruiting officers under my command, all the bounty they have — rec’d, excepting what has been paid  to Recruits already enlisted, and tomorrow will set off for Philadelphia to return it; by this arrangement we are left destitute of bounty money at a season when there is the greatest use for it—
          Mr. Swan will require your authority  to furnish Lt. Jacob Wilson of the 3d Regt. of Infantry, the gentleman whose name I mentioned to you a few days ago, or any other person you may think proper, with bounty money for us to continue the Recruiting business, & in the mean time, I will supply the officers with money of my own for that purpose—
          I am Sir, with much respect and esteem, your most obedient Servant.
          
            J. Cass Major 3d R. Infantry.
          
          Major General Hamilton
        